Citation Nr: 1520402	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  10-01 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right shoulder arthritis.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1989 to March 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran testified before the undersigned in a February 2011 Travel Board hearing, the transcript of which is included in the record.

In July 2012 the Board, in pertinent part, denied service connection for a right shoulder disability.  The Veteran appealed the Board's decision denying service connection for a right shoulder disability to the Court of Appeals for Veterans Claims (Court).  In a February 2014 memorandum decision, the Court vacated the Board's decision and remanded the appeal for additional development.

The issue of service connection for a right shoulder disability was then remanded by the Board in September 2014 in order to obtain a VA medical opinion regarding the etiology of the Veteran's right shoulder disability.  This was accomplished, and the claim was readjudicated in a February 2015 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).
 
This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran has currently diagnosed right shoulder arthritis.

2.  Symptoms of right shoulder arthritis have been continuous since service separation.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right shoulder arthritis are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The claim of service connection for right shoulder arthritis has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2014); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Right Shoulder Arthritis

The Veteran contends that he first injured his right shoulder working the lines on ships during service.  He has stated that he experienced symptoms of pain and clicking and that these same symptoms have continued since service separation.  See March 2010, July 2010, and November 2014 VA examination reports; see also February 2011 Board Hearing Transcript.

Initially, the Board finds that the Veteran has a current right shoulder disorder, diagnosed as mild osteoarthritis of the right acromioclavicular joint with supraspinatus tendinopathy.  See March 2010 and July 2010 VA examination reports; see also December 2010 VA treatment record (showing mild arthritic changes in right shoulder).
Next, and upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is against a finding that the Veteran experienced chronic right shoulder arthritis symptoms in service.  The Veteran complained of shoulder pain in a report of medical history, completed by the Veteran at service separation in March 1993.  At that time, the Veteran noted that his bilateral shoulders clicked.  Service medical records also reflected complaints of joint pain, with specific reference to the shoulder.  See July 1991 dental health questionnaire, July 1992 dental health questionnaire, and 1990 dental health questionnaire in both knees in February 1977.  However, a March 1993 report of medical examination shows that a clinical evaluation of the Veteran's upper extremities was normal and a shoulder disorder was not noted.  As a right shoulder disorder was not noted at service separation, the Board finds that the Veteran did not have chronic symptoms of right shoulder arthritis in service. 

That notwithstanding, the Board finds that the evidence is in equipoise as to whether the Veteran had continuous symptoms of right shoulder arthritis since service separation.  See 38 C.F.R. § 3.303(b) (if a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection).  The favorable evidence of record that tends to show continuous right shoulder symptoms since service includes post-service VA treatment records and Veteran's lay statements discussed below.

VA treatment records demonstrate that the Veteran first complained of right shoulder pain in October 2008.  The October 2008 treatment record notes that this was the Veteran's first visit to a VA medical facility.  During this evaluation, the Veteran reported right shoulder pain and it was noted that it was "injured in service, slipped joint."  The Veteran was prescribed over-the-counter pain medication.  

In a following October 2009 VA treatment record, it was again noted that the Veteran "initially hurt arm in military, pulling heavy ropes."  The Veteran also stated that he experienced clicking when trying to throw a baseball with his children.  

During the February 2011 Board hearing, the Veteran testified that he injured his right shoulder pulling ropes in service.  He also noted that he reported his right shoulder complaints at service separation; however, x-rays were not conducted.  Moreover, the Veteran testified that he began seeking treatment for the shoulder once he began attending VA medical facilities.  The Veteran further stated that the symptoms he experienced in service were the same as his current symptoms.  

The Board finds that the Veteran's statements are credible as they are consistent with the medical evidence of record.  In this regard, the Veteran has consistently stated that he injured his right shoulder pulling heavy ropes in service.  He also stated that he reported his right shoulder symptoms in service, and service treatment records confirm this assertion.  See July 1991 dental health questionnaire, July 1992 dental health questionnaire, and 1990 dental health questionnaire.  Moreover, the Veteran reported a clicking sensation during his March 1993 report of medical history.  This symptom (clicking) appears to have continued as reflected by the same complaint in an October 2009 VA treatment record.  

The evidence also includes a March 2010 VA examination report.  During the evaluation, the Veteran again stated that he injured his right shoulder pulling lines on ships.  Although the Veteran stated that he had no specific injury to the shoulder, he reported that his pain was "of gradual onset."  The examiner diagnosed the Veteran with mild osteoarthritis of the right acromioclavicular joint with supraspinatus tendinopathy.  The examiner then opined that, due to lack of evidence of any complaints of shoulder pain or clicking aside from his separation physical in 1993 while in service, and then no complaints of shoulder pain up until 2010, it was less likely than not that the Veteran's current mild osteoarthritis of the acromioclavicular joint and mild tendinopathy of the supraspinatus of the right shoulder were related to his complaints of occasional shoulder clicking in service.

The Board finds the March 2010 VA medical opinion to lack probative value as it is based on inaccurate factual premises.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value).  As discussed above, the Veteran's service medical records do, in fact, reflect complaints of shoulder pain.  Further, the Veteran first sought treatment for his right shoulder pain in 2008, not 2010 as noted by the examiner.  For these reasons, the Board finds that the March 2010 examiner's opinion lacks probative value.

Pursuant to the Board's remand, VA obtained another medical opinion in November 2014 to assist in determining the etiology of the Veteran's right shoulder disorder.  During the evaluation, the Veteran stated that his right shoulder problem started in 1990 during service.  The Veteran also reported that he started working as an assistant boiler operator after service and injured his right shoulder with resulting subluxation in 2011.  He reinjured this shoulder again in 2012 while also working in this capacity.  This required surgery for a labrum tear in 2011 and for rotator cuff tear in 2012.  The examiner then opined that it was less likely as not that the Veteran's current right shoulder condition was caused by or related to active service.  This opinion was noted to be based on current examination, an interview with the Veteran, and review of service treatment records.  The examiner stated that it was noted that the Veteran had complaints of right shoulder pain in 1990 and 1991, but these complaints were isolated with no evidence of progression and chronicity.  The examiner further noted that the Veteran was "asymptomatic for the right shoulder until 2011(18 years after his release from service) when he injured his right shoulder working as an assistant boiler operator, requiring surgery for labrum tear."  The examiner further noted that the Veteran re-injured this shoulder again in 2012 requiring a second surgery for rotator cuff tear.  

The Board finds the November 2014 VA medical opinion to lack probative value as it is based on an inaccurate factual premise.  See Reonal, 5 Vet. App. 461.  In this regard, it appears that the November 2014 VA examiner based his negative nexus opinion, in part, on the Veteran's statements regarding injuries to his shoulder in 2011 and 2012.  The examiner specifically stated that the Veteran was asymptomatic until 2011; however, VA treatment records demonstrate that the Veteran reported right shoulder pain as early as 2008 (prior to the Veteran's claimed work-related injuries in 2011 and 2012).  For this reason, the Board finds that the November 2014 VA medical opinion also lacks probative value.

Accordingly, the Board finds that the probative evidence of record includes service treatment records, VA treatment records, and the Veteran's credible lay statements.  The Board finds that this evidence weighs in favor of a finding of continuous right shoulder symptoms since service separation.  The Board recognizes that the Veteran did not seek treatment for his right shoulder disorder until approximately 15 years after service separation.  However, the Veteran reported that his right shoulder pain was of "gradual onset," which provides at least some explanation for the Veteran not seeking treatment at an earlier time.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for presumptive service connection for right shoulder arthritis under 38 C.F.R. § 3.303(b) have been met.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for right shoulder arthritis is granted. 


REMAND

In a July 2014 rating decision, the RO denied service connection for PTSD.  In February 2015, and within one year of the appeal period, the Veteran filed a statement asking that his PTSD claim be reconsidered.  The Board has construed this statement as a timely notice of disagreement.  A review of the record reveals that the Veteran has not been issued a Statement of the Case (SOC) for this issue.  Under these circumstances, the Board has no discretion and must remand this matter for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the Veteran and his representative concerning the claim for service connection for PTSD.  The Veteran must be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider this issue.  Then, only if an appeal is timely perfected, should this issue be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


